Citation Nr: 1313357	
Decision Date: 04/22/13    Archive Date: 05/03/13

DOCKET NO.  12-08 151A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to restoration of a 100 percent rating for posttraumatic stress disorder (PTSD), currently decreased to 50 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel

INTRODUCTION


The Veteran served on active duty from December 1953 to September 1954 and from March 1956 to November 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in November 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

The November 2010 rating decision reduced the evaluation for PTSD from 100 percent to 30 percent, effective February 1, 2011.  In a February 2012 rating decision, the RO increased the 30 percent rating to 50 percent, effective February 1, 2011.  As this rating does not represent the maximum benefit possible, the issue remains on appeal to the Board. See AB v. Brown, 6 Vet. App. 35 (1993).  

The Veteran provided testimony at a December 6, 2012, Board hearing before the undersigned Veterans Law Judge.  An oral waiver of additional evidentiary submissions was accepted on the record.  Thus, the Board will consider the additional evidence in conjunction with this appeal. See 38 C.F.R. § 20.1304(c).  A copy of the Veteran's Board hearing transcript has been added to the Veteran's Virtual VA paperless claims file.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

In an April 2012 substantive appeal, the Veteran reported his inability to obtain and maintain employment due to his service-connected disabilities.  As this decision restores his rating for PTSD to 100 percent disabling, the issue of a total disability rating based upon individual unemployability due to service connected disabilities (TDIU) is effectively moot as a TDIU is considered a lesser benefit than the 100 percent rating (and the Veteran is separately rated for a 60 percent disability).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012). 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A November 2010 rating decision reduced the evaluation of the Veteran's PTSD from 100 percent to 30 percent, effective February 1, 2011.

2.  A February 2012 rating decision increased the Veteran's PTSD from 30 percent to 50 percent, effective February 1, 2011.

3.  The cumulative evidence does not demonstrate sustained improvement in the service-connected PTSD.


CONCLUSION OF LAW

The criteria for restoration of a 100 percent evaluation for PTSD have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.344, 4.1, 4.2 . 4.130, Diagnostic Code 9411 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

As discussed in detail below, sufficient evidence is of record to grant the Veteran's claim for restoration of a rating of 100 percent for PTSD, effective from February 1, 2011.  Therefore, no further notice or development is needed, to include discussion of 38 C.F.R. § 3.103, with respect to this matter.
Law and Analysis

There is no question that a disability rating may be reduced; however, the circumstances under which rating reductions can occur are specifically limited and carefully circumscribed by regulations promulgated by the Secretary. Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  In Brown v. Brown, 5 Vet. App. 413 (1993), the Court interpreted the provisions of 38 C.F.R. § 4.13 to require that in any rating reduction case, it must be ascertained, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Moreover, 38 C.F.R. §§ 4.2 and 4.10 provide that in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but also that that improvement in a disability actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work. Brown, 5 Vet. App. at 421.

38 C.F.R. § 3.344(c), applicable to ratings such as this one in effect for less than 5 years, requires improvement before an evaluation is reduced.  Implicit in the regulations is that any improvement must be of such a nature as to warrant a change in the evaluation. 38 C.F.R. § 3.105(e) contains procedures that the RO must follow when reducing a rating, including issuance of a proposed reduction in rating and an opportunity for presentation of additional evidence.

In addition, the United States Court of Appeals for Veterans Claims (Court) has held that several general regulations are applicable to all rating reduction cases, without regard for how long a particular rating has been in effect.  The Court has stated that certain regulations "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon a review of the entire history of the veteran's disability." Brown v. Brown, 5 Vet. App. 413, 420 (referring to 38 C.F.R. §§ 4.1, 4.2, 4.13) (1993).  A rating reduction requires an inquiry as to "whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations." Brown, 5 Vet. App. at 421.  Thus, in any rating-reduction case, not only must it be determined that an improvement in a disability has actually occurred, but also that improvement reflects an improvement under the ordinary conditions of life and work. Id.

The 100 percent disability evaluation for PTSD was in effect from September 19, 2006, and was reduced effective February 1, 2011, less than 5 years later.  Accordingly, the requirements under 38 C.F.R. § 3.344(a) and (b) do not apply in the instant case, and 38 C.F.R. § 3.344(c) does apply.

Historically, the Veteran was granted service connection for PTSD in a July 2006 rating decision.  He was assigned a 30 percent disability evaluation, effective August 19, 2005.  In an April 2007 rating decision, he was assigned a 100 percent disability rating effective, September 19, 2006.

The Veteran's PTSD has been rated under Diagnostic Code (DC) 9411. 38 C.F.R. § 4.130.  Under that code, evaluations may be assigned ranging between 0 and 100 percent. 

Under DC 9411, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). Id.

A 50 percent rating is warranted under DC 9411 for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent rating is assigned when PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. Id.

A maximum 100 percent rating is assigned for PTSD that causes total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. See Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also Vazquez-Claudio v. Shinseki, No. 2012-7114 (Fed. Cir. Apr. 4, 2013) (a veteran may only qualify for a given disability rating under 38 C.F.R. § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration).  Thus, any analysis should not be limited solely to whether the symptoms listed in the rating scheme are exhibited; rather, consideration must be given to factors outside the specific rating criteria in determining the level of occupational and social impairment.

The Global Assessment of Function (GAF) score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness." See the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) (DSM-IV); see also Carpenter v. Brown, 8 Vet. App. 240 (1995).  According to DSM-IV, a GAF score of 71 to 80 indicates the examinee has, if at all, symptoms that are transient or expectable reactions to psychosocial stressors but no more than slight impairment in social, occupational or school functioning.  A GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  A GAF score of 31 to 40 indicates the examinee has some impairment in reality testing or communication or major impairment in several areas, such as work or school. A GAF score of 21 to 30 indicates that the examinee's behavior is considerably influenced by delusions or hallucinations, has serious impairment in communication or judgment, or is unable to function in almost all areas of life.

A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders. See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

Generally, the standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).

Initially, the Board observes that the 100 percent evaluation for the Veteran's PTSD was predicated, in part, on VA outpatient records and a March 2007 VA examination. 

On VA examination in July 2006 for initial evaluation for PTSD.  He was oriented times four.  His speech occurred at a normal rate and rhythm.  The examiner noted the Veteran's mood was mild dysphoria and his affect was somewhat flat.  Short-term and long-term memory were intact.  His form of thought was linear and content of thought was unremarkable.  The Veteran reported symptoms of sleep disturbances, irritability, startle reaction, and hypervigilance.  The Veteran was not suicidal, homicidal, or psychotic.  The examiner noted the Veteran had become more socially isolated following the death of his wife of 43 years.  The examiner diagnosed the Veteran with PTSD and major depressive disorder, with a GAF score of 65.

An August 2006 VA treatment record notes the Veteran reported that "he hears voices" call him occasionally when there is no one there, and that he thought about suicide in the past. 

In March 2007, the Veteran underwent VA examination.  The Veteran's mood was anxious, guarded, and dysphoric.  His affect was blunted, nearly flat most of the time.  His thought processes were linear and goal-directed.  Homicidal ideation and suicidal ideation were intermittently present.  The examiner noted that mild auditory hallucinations were present.  The Veteran reported that he takes two psychotropics for sleep aid and antidepressant.  The examiner also indicated that the Veteran does not form or maintained relationships as he only had one friend and has minimal family role functioning to maintain.  The examiner concluded that the Veteran was unable to engage in recreation, with the sole exception of riding his motorcycle.  The diagnosis was PTSD with depressive competent, with a GAF score of 40.

In a May 2010 VA examination, the Veteran denied paranoia, suspiciousness, grandiosity, hallucinations, thought broadcasting, thought insertion or ideas of reference.  The Veteran reported that he had 5 to 6 nightmares in the last month, but attributed them to coronary artery bypass graft surgery.  He reported dreams about military stress occurred only once per month.  The Veteran has been married to his second wife for two years.  He indicated that he attends a motorcycle club and sees the members once a week.  On mental status examination, the Veteran's affect was mildly constricted with some smiling.  His speech had a pleasant tone with normal rate, rhythm, and volume.  The Veteran denied current or recent suicidal ideation or homicidal ideation.  There was no obsessive or ritualistic behavior noted.  The examiner noted that the Veteran's declining physical health contributes as much, if not more, than the PTSD at this time to his declining psychosocial adjustment.  The examiner assigned a GAF score of 60.

In a July 2010 rating decision, the RO proposed that the evaluation be reduced to 30 percent, based in significant part on the May 2010 VA examination.  A November 2010 rating decision implemented the reduction to 30 percent, effective February 1, 2011.

VA outpatient treatment records dated March 2009, July 2009, January 2010, and August 2010 show treatment for PTSD and GAF scores of 42.  In VA outpatient treatment in December 2010 and March 2011, the Veteran had GAF scores of 45.  The Veteran has also reported intermittent thoughts of harming himself and continued use of psychotropic medications.

In a May 2011 notice of disagreement, the Veteran indicated that the examination that his reduction was based upon was inadequate.

At a June 2011 VA examination, the Veteran reported that he did not accurately portray his symptoms and level of disability on the last examination as he did not realize the impact the evaluation would have on his benefits.  His main social support is his Vietnam Veteran's motorcycle club, but reports that he tries to stay to himself even when active in the club.  He reported that he continued use of psychotropic medication.  The Veteran reported that he thinks about suicide once a month.  On mental status examination, the Veteran's appearance was neat, clean, and well-groomed.  He had normal speech rate and tone.  His flow of thought was logical and linear.  His affect was broad and overall mood was normal.  The examiner indicated that he did not exhibit psychosis, and denied auditory and visual hallucinations.  The Veteran reported that two or three times a month that hears someone talking but his wife does not hear it, and there is no one there.  The examiner indicated that this does not appear to be representative of a psychotic process and may be related to his difficulties with hearing.  The examiner noted that the Veteran reported symptoms of PTSD and depression that were worse than during his previous VA examination.  He also noted the Veteran's VA outpatient records consistently show a GAF score of 45.  However, the examiner noted there does not appear to be clear evidence of serious symptoms or impairment.  The examiner diagnosed chronic PTSD and recurrent Major Depressive Disorder in partial remission.  He assigned a GAF score of 55.  

The June 2011 VA examiner noted that the Veteran's reported symptoms are somewhat worse than his previous VA examination, but that this may be motivated by his desire for increased compensation.  The VA examiner stated that the Veteran's current report of symptoms are relatively consistent with the notes from his VA outpatient treatment record and are not greatly exaggerated compared to his report during his previous VA examination.  Finally, the examiner stated that it was difficult to separate the level of impairment the Veteran experiences from symptoms of PTSD and depression.

In a February 2012 decision review officer decision, the RO increased the 30 percent rating to 50 percent, effective February 1, 2011.

The final VA examination of record was conducted in July 2012.  The examiner noted a review of the Veteran's record shows that the Veteran has maintained a reasonably stable dosing of sertraline for his PTSD at least since August 2011.  After a review of the Veteran's outpatient treatment records and June 2011 VA examination report, the examiner stated that the Veteran's PTSD is not any worse that was it was during the June 2011 VA examination.  He assigned a GAF score of 56.  The examiner indicated that the Veteran reported a long standing history of recurrent depressive episodes that are separate from the course and nature of his PTSD.

On mental status examination, the Veteran's appearance and speech were normal.  His mood was minimally anxious as consistent with PTSD.  His thought form was normal.  There was no evidence of auditory, visual, olfactory, gustatory, or tactile hallucinations.  The examiner noted the Veteran meets the criteria for a current diagnosis of PTSD.  The examiner noted the Veteran had symptoms of anxiety, chronic sleep impairment, and suicidal ideation that were fleeting in nature and related to his PTSD.

At his December 2012 Board hearing, the Veteran testified that since the PTSD was rated 100 percent, that his symptoms did not get better or worse.

In a December 2012 statement, the Veteran's son described the Veteran as a recluse, angry, anti-social, and sick.  He indicated that he never knows if the Veteran will be angry and depressed, or pleasant to talk to, and that it changes from one to another in the course of a five minute conversation.

The Board finds that, except for minor changes, the medical evidence shows that over time the Veteran's symptoms and functioning remained essentially the same.  Although it appears that the Veteran has some psychosocial improvement as shown in the May 2010 VA examination, as the Veteran reported that he began to establish social relationships through his motorcycle riding club, the evidence does not show actual improvement in his PTSD symptoms or that such improvement reflects improvement in the Veteran's ability to function under the ordinary conditions of life and work.  The examiner at the June 2011 VA examination noted although the Veteran may have exaggerated his symptoms out of a desire to increase his compensation, that his symptoms were not worse than reported at the previous VA examination and were consistent with those reported in his VA outpatient treatment records.  

Furthermore, although the Veteran's GAF scores assigned at the May 2010, June 2011, and July 2012 VA examinations were in the mid 50s to 60s, which is higher than the March 2007 examination upon which the 100 percent disability rating was assigned, the Board finds that the Veteran's overall functioning remained the same as indicated by his VA outpatient treatment records which consistently noted GAF scores between 42 and 45. 

In this case, the Veteran's 100 percent rating was assigned on the basis of the March 2007 VA examination.  At that time the Veteran had symptoms of homicidal and suicidal ideation, mild hallucinations, an inability to establish and maintain friendships, and a GAF score of 40.  The RO used the June 2011 VA examination as the basis of the assignment of the 50 percent evaluation where the Veteran continued to experience social isolation, suicidal ideation, but denied hallucination and had improved social support.  At that examination, a GAF of 55 was assigned.  The Board has reviewed these examination reports in conjunction with the Veteran's VA outpatient treatment records which did not show material improvement as evidenced by the report of GAF scores between 42 and 45 which are consistent with the GAF score assigned at the VA examination used to assign the 100 percent evaluation.  As the evidence shows that there has been no material improvement between the March 2007 VA examination and the June 2011 examination, reduction was improper.

Based on the foregoing considerations, the Board finds that reduction of the Veteran's rating from 100 percent to 50 percent, as implemented in a February 2012 rating decision, effective from February 1, 2011, was not in accordance with the requirements for such rating reductions as set forth in VA regulations and as elaborated upon by holdings of the Court.  Accordingly, restoration of a rating of 100 percent for the Veteran's service-connected PTSD is warranted. See 38 C.F.R. §§ 3.344, 4.1, 4.2; Brown v. Brown, 5 Vet. App. 413 (1993).

Here, we are presented with remarkable conflicts in the evidence.  The examinations conducted for compensation purposes paint the Veteran as significantly improved with GAFs of 60 and 56.  However, treatment records do not confirm such improvement with GAFs remaining in the 40s.  The differences in the interpretations of the manifestations by the different examiners is incomprehensible.  Although the compensation examinations are better reasoned, the treatment records cannot be ignored or adequately explained in a restoration issue.  When all the evidence is considered, we conclude that sustained improvement has not been demonstrated and restoration is warranted. 



ORDER

Restoration of a 100 percent evaluation for PTSD from February 1, 2011, is granted, subject to the law and regulations governing the payment of monetary benefits.



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


